DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 11/19/2021.  Since the previous filing, claims 1, 8 and 18 have been amended and no claims have been added or cancelled.  Thus, claims 1, 3-5, 8-10, 12-14, 17 and 18 are pending in the application.
In regards to the previous 103 rejections, applicants’ amendments do not overcome the current rejections and they have been maintained, modified for the amendment, below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the radii of curvature of the crown and the sidewalls as described in claims 1, 8 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-5, 8-10, 12-14, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 18 recite the limitation of a second “convex radius of curvature of the sidewalls”.  The common definition of “convex” is “curved or rounded outward like the exterior of a sphere or circle” as defined by Merriam-Webster.  The instant specification does not use the word “convex” in any capacity and while the instant figures provide support for the previously recited first “convex radius of curvature of the crown”, no such support exists for the second radius of curvature.

    PNG
    media_image1.png
    196
    509
    media_image1.png
    Greyscale

Annotated Instant Figure 2
The instant specification labels the sidewalls as 30 and the crown as 28.  The exact delineation between the two areas is not explicitly defines.  On the annotated figure above, Examiner has marked where they interpret such delineation to be as the dotted line.  As can also be see on this figure, while the convex nature of the crown is clear, the sidewalls are drawn as sloped but straight and without curvature, marked by the dot and dash line.  While the structure formed by the combination of the sidewalls and the crown may be said to be convex and the crown has a convex radius of curvature, such curvature is not apparent with respect to the sidewalls.  As the radii are said to be viewed from an elevational cross sectional view, Examiner is examining these limitations based on the shape of the device is a seen in this view on instant figure 2.
Dependent claims inherit the rejection of the preceding claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over McConnell (US 2017/0135892) in view of Murnaghan (US 2018/0055722) and Hudson (US 2016/0095781).
In regards to claim 1, McConnell discloses a hands-free passive massage device, comprising: a base having a top surface and an opposing bottom surface (see Annotated Fig  6), the base formed of a first compliant material (paragraph 18) and only one body in the form of a dome extending from the top surface of the base (convex side 12, see Annotated Fig ), the dome having a generally hemispherical cross-sectional shape and formed of the first compliant material (paragraph 18, Fig 6), the dome having a sidewall that extends from the base and a crown joined to the sidewall (see Annotated Fig ), the dome comprising a compound dome that is convex (convex side 12, Fig 6) in its entirety and having a first convex radius of curvature of the crown that is different than a second convex radius of curvature of the sidewall (comparison instant Fig 2 and McConnell Annotated Fig 6).

    PNG
    media_image2.png
    196
    447
    media_image2.png
    Greyscale

Annotated Fig 6

    PNG
    media_image3.png
    217
    583
    media_image3.png
    Greyscale

McConnell does not disclose the crown having a height in the range of 7.0 mm to and including 9.0 mm, the base having a length in the range from 20.0 mm to and including 25.0 mm; so that the base beyond a periphery of the body a distance in the range of 1.0 mm to and including 5.5 mm.
However, Murnaghan teaches the crown having a height in the range of 7.0mm to and including 9.0mm (diameter of hemisphere between 2 and 20 mm would yield a height equal to half the diameter in a range of 1-10 mm, paragraph 80 line 14-15).
Further, the range of ratios relating the radius and the base length as defined by the claims is                         
                            
                                
                                    7
                                     
                                    m
                                    m
                                
                                
                                    25
                                     
                                    m
                                    m
                                
                            
                        
                     = 0.28 and                         
                            
                                
                                    9
                                     
                                    m
                                    m
                                
                                
                                    20
                                     
                                    m
                                    m
                                
                            
                        
                     = 0.45. While Hudson does not teach the base having a length in the range from 20.0 mm to and including 25.0 mm, it does teach a range of radius’ (diameter of massage head may be in a range between 40 mm and 70 mm, yielding radii between 20 mm and 35 mm, paragraph 38 line 12-14) and lengths (diameter of base may be in range between 90 mm and 160 mm, paragraph 37 line 12-14).  The range of ratios relating the radius to the base of Hudson would therefore be                         
                            
                                
                                    20
                                     
                                    m
                                    m
                                
                                
                                    160
                                     
                                    m
                                    m
                                
                            
                        
                     = 0.125 and                         
                            
                                
                                    35
                                     
                                    m
                                    m
                                
                                
                                    90
                                     
                                    m
                                    m
                                
                            
                        
                     = 0.39.  While Hudson’s teaching of the dimensions is not exact, a change in size or proportion are not sufficient to patentably distinguish over the prior art (MPEP 21440.4 IV A) and a prima facie case of obviousness exists where the 
Additionally, while Hudson does not teach that the base extends beyond the periphery of the body a distance in the range of 1.0 mm to and including 5.5 mm, the relative sizes of the body and the base being of analogous range would yield an extension of the base beyond the body of the required distance range.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McConnell such that the dimensions of the device are as described in Murnaghan and Hudson as this would provide a small and unobtrusive device capable of easy manipulation and use.
In regards to claim 3, McConnell in view of Murnaghan and Hudson teaches the device of claim 1.
McConnell does not disclose an adhesive on one of the bottom surface of the base and the top surface of the base.
However, Hudson teaches an adhesive on the top surface of the base (attachment of head 106 to base 102 using adhesives, paragraph 43).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McConnell such to have an adhesive on the top surface of the base as taught by Hudson as this would be a quick way to secure the body of the device to the base.
In regards to claim 4, McConnell in view of Murnaghan and Hudson teaches the device of claim 1 and McConnell further discloses wherein the base has a planform shape of a circle (see Fig 1).
.
Claim 8-10, 12-14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McConnell (US 2017/0135892) in view of Murnaghan (US 2018/0055722), Hudson (US 2016/0095781) and Yoo (US 2015/0224024).
In regards to claim 8, McConnell discloses a hands-free passive massage system, comprising: a massage device that comprises: a base having a top surface and an opposing bottom surface (see Annotated Fig 6), the base formed of a first compliant material (paragraph 18) and a body in the form of a dome extending from the top surface of the base (see Annotated Fig 6), the dome having a generally hemispherical cross-sectional shape (Fig 6), the dome having at least one sidewall that extends from the base and a crown joined to the at least one sidewall (see Annotated Fig 6), the dome comprising a compound dome having an exterior surface that is entirely convex, wherein a convex radius of curvature of the crown as viewed in a cross section elevational view is different than a convex radius of curvature of the at least one sidewall as viewed in the cross section elevational view (see comparison instant Fig 2 and McConnell Annotated Fig 6).
McConnell does not teach that the dome is formed of a second compliant material that is harder and less compliant than the first compliant material of the base, the crown having a height the range of 7.0 mm to and including 9.0 mm, the base 
However, Murnaghan teaches that the dome (massage element) is formed of a second compliant material that is harder and less compliant than the first compliant material of the base (dome may be made of wood, plastic or like materials, paragraph 37, which have less capacity to deform than base materials such as neoprene, rubber or silicone rubber, paragraph 38).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McConnell such that the dome is formed of a less compliant material than the base as taught by Murnaghan so that the base may bend to accommodate the filament while the dome maintains the structure necessary to provide therapeutic pressure against the skin of the user.
In addition, Murnaghan teaches the crown having a height in the range of 7.0mm to and including 9.0mm (diameter of hemisphere between 2 and 20 mm would yield a height equal to half the diameter in a range of 1-10 mm, paragraph 80 line 14-15).
Further, the range of ratios relating the radius and the base length as defined by the claims is                         
                            
                                
                                    7
                                     
                                    m
                                    m
                                
                                
                                    25
                                     
                                    m
                                    m
                                
                            
                        
                     = 0.28 and                         
                            
                                
                                    9
                                     
                                    m
                                    m
                                
                                
                                    20
                                     
                                    m
                                    m
                                
                            
                        
                     = 0.45. While Hudson does not teach the base having a length in the range from 20.0 mm to and including 25.0 mm, it does teach a range of radius’ (diameter of massage head may be in a range between 40 mm and 70                         
                            
                                
                                    20
                                     
                                    m
                                    m
                                
                                
                                    160
                                     
                                    m
                                    m
                                
                            
                        
                     = 0.125 and                         
                            
                                
                                    35
                                     
                                    m
                                    m
                                
                                
                                    90
                                     
                                    m
                                    m
                                
                            
                        
                     = 0.39.  While Hudson’s teaching of the dimensions is not exact, a change in size or proportion are not sufficient to patentably distinguish over the prior art (MPEP 21440.4 IV A) and a prima facie case of obviousness exists where the claimed ranges overlap or lie inside the ranges disclosed by the prior art (MPEP 2144.05 I).
Additionally, while Hudson does not teach that the base extends beyond the periphery of the body a distance in the range of 1.0 mm to and including 5.5 mm or the base having a height in the range of 0.1 mm to and including 1.0 mm, the relative sizes of the body and the base being of analogous range would yield an extension of the base beyond the body of the required distance range and the height of the base may be considered a design choice in order to allow the device to be easily attached to the filament and subsequently to the body of a user in a way that minimizes obstruction of movement or disruption of clothing while being worn.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McConnell such that the dimensions of the device are as described in Murnaghan and Hudson as this would provide a small and unobtrusive device capable of easy manipulation and use.
Further, Yoo teaches a flexible filament having a substantially planar surface extending between first and second terminal ends (elastic band B, paragraph 13, see Annotated Fig 4), the substantially planar surface sized and shaped to receive the base 

    PNG
    media_image4.png
    334
    460
    media_image4.png
    Greyscale

Annotated Fig 4
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McConnell to have a flexible filament having a substantially planar surface extending between first and second terminal ends, the substantially planar surface sized and shaped to receive the base of the massage device and the massage device structured to be repositionable on the flexible filament as taught by Yoo as this would allow the device to be worn on a body part to allow movement while device is in use.
In regards to claim 9, McConnell in view of Murnaghan, Hudson and Yoo teaches the device of claim 8 and Yoo further teaches comprising an attachment structure that attaches the base of the massage device to the planar surface of the flexible filament (Velcro 22 holds device to band, paragraph 13, Fig 4).

In regards to claim 12, McConnell in view of Murnaghan, Hudson and Yoo teaches the device of claim 8.
McConnell does not disclose an adhesive on one of the bottom surface of the base and the top surface of the base.
However, Hudson teaches an adhesive on the top surface of the base (attachment of head 106 to base 102 using adhesives, paragraph 43).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McConnell such to have an adhesive on the top surface of the base as taught by Hudson as this would be a quick way to secure the body of the device to the base.
In regards to claim 13, McConnell in view of Murnaghan, Hudson and Yoo teaches the device of claim 8 and McConnell further discloses wherein the base has a planform shape of a circle (Fig 1).
In regards to claim 14, McConnell in view of Murnaghan, Hudson and Yoo teaches the device of claim 8 and McConnell further discloses wherein when the crown has an exterior surface with a static friction value that resists movement of the crown on human skin (instant specification describes material as rubber or silicone, page 6 line 20; McConnell: material may be elastomeric material such as rubber, paragraph 18).

In regards to claim 18, McConnell discloses a massage device kit, comprising: a massage device that comprises: a base having a top surface and an opposing bottom surface (see Annotated Fig ) the base formed of a first compliant material (paragraph 18) and a main body in the form of a dome extending from the top surface of the base (see Annotated Fig ), the dome having a generally hemispherical cross-sectional shape (see Annotated Fig ), the body having sidewalls that extend from the base and a crown joined to the sidewalls (see Annotated Fig ), the dome comprising a compound dome with an exterior surface that is concave in its entirety wherein a convex radius of curvature of the crown as viewed in a cross section elevational view is greater than a convex radius of curvature of the at least one sidewall as viewed in the cross section elevational view (see comparison instant Fig 2 and McConnell Annotated Fig 6).
McConnell does not disclose the dome formed of a second compliant material that is harder and less compliant than the first compliant material of the base, the crown having a height in the range of 7.0 mm to and including 9.0 mm, the base having a length in the range from 20.0 mm to and including 25.0 mm so that the base extends beyond a periphery of the body a distance in the range of 1.0 mm to and including 5.5 mm and the base having a height in the range of 0.1 mm to and including 1.0 mm and a flexible filament having a substantially planar surface extending between first and 
However, Murnaghan teaches that the dome (massage element) is formed of a second compliant material that is harder and less compliant than the first compliant material of the base (dome may be made of wood, plastic or like materials, paragraph 37, which have less capacity to deform than base materials such as neoprene, rubber or silicone rubber, paragraph 38).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McConnell such that the dome is formed of a less compliant material than the base as taught by Murnaghan so that the base may bend to accommodate the filament while the dome maintains the structure necessary to provide therapeutic pressure against the skin of the user.
In addition, Murnaghan teaches the crown having a height in the range of 7.0mm to and including 9.0mm (diameter of hemisphere between 2 and 20 mm would yield a height equal to half the diameter in a range of 1-10 mm, paragraph 80 line 14-15).
Further, the range of ratios relating the radius and the base length as defined by the claims is                         
                            
                                
                                    7
                                     
                                    m
                                    m
                                
                                
                                    25
                                     
                                    m
                                    m
                                
                            
                        
                     = 0.28 and                         
                            
                                
                                    9
                                     
                                    m
                                    m
                                
                                
                                    20
                                     
                                    m
                                    m
                                
                            
                        
                     = 0.45. While Hudson does not teach the base having a length in the range from 20.0 mm to and including 25.0 mm, it does teach a range of radius’ (diameter of massage head may be in a range between 40 mm and 70 mm, yielding radii between 20 mm and 35 mm, paragraph 38 line 12-14) and lengths (diameter of base may be in range between 90 mm and 160 mm, paragraph 37 line 12-14).  The range of ratios relating the radius to the base of Hudson would therefore be                         
                            
                                
                                    20
                                     
                                    m
                                    m
                                
                                
                                    160
                                     
                                    m
                                    m
                                
                            
                        
                     = 0.125 and                         
                            
                                
                                    35
                                     
                                    m
                                    m
                                
                                
                                    90
                                     
                                    m
                                    m
                                
                            
                        
                     = 0.39.  While Hudson’s teaching of the dimensions is not prima facie case of obviousness exists where the claimed ranges overlap or lie inside the ranges disclosed by the prior art (MPEP 2144.05 I).
Additionally, while Hudson does not teach that the base extends beyond the periphery of the body a distance in the range of 1.0 mm to and including 5.5 mm or the base having a height in the range of 0.1 mm to and including 1.0 mm, the relative sizes of the body and the base being of analogous range would yield an extension of the base beyond the body of the required distance range and the height of the base may be considered a design choice in order to allow the device to be easily attached to the filament and subsequently to the body of a user in a way that minimizes obstruction of movement or disruption of clothing while being worn.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McConnell such that the dimensions of the device are as described in Murnaghan and Hudson as this would provide a small and unobtrusive device capable of easy manipulation and use.
Further, Yoo teaches a flexible filament having a substantially planar surface extending between first and second terminal ends (elastic band B, paragraph 13, see Annotated Fig 4), the substantially planar surface sized and shaped to receive the base of the massage device and the massage device structured to be repositionable on the flexible filament (paragraph 13, Fig 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McConnell to have a flexible .
Response to Arguments
Applicant’s arguments with regards to independent claims 1, 8 and 18 have been considered but are not persuasive.  applicant asserts that the sidewalls of McConnell are concave.  Examiner respectfully disagrees.  As shown in the annotated figure 6 of McConnell below, marked as the instant figure 2 as seen in the above 112 rejection, the upper crown is shown to be convexly curved and the sidewalls have a straight slope.

    PNG
    media_image5.png
    133
    297
    media_image5.png
    Greyscale

The only point at which McConnell could be considered to have a concave shape is where the sidewalls join with the base.  As this joint is consistent with the instant claims and figures, Examiner does not consider this point of concavity to be a part of the sidewall.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727.  The examiner can normally be reached on Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785